Title: To Benjamin Franklin from the Chevalier Du Ponceau, 30 December 1783
From: Du Ponceau, Jean-Michel, chevalier
To: Franklin, Benjamin


          
            Sir
            Island of Ré the 30th. Xber. [1783]
          
          I am in the last uneasiness Concerning my Brother’s Fate. There is one year Since I receiv’d letters from him. I am afraid he Could be Sick; for I am at a loss how interpret Such a Silence. If by your assistance I could have knowledge of What it is become of him Nothing Could equal my obligations. He Was in the beginning under Secretary in the department of foreign affairs at Philadelphia but Mr. de Livingston having resigned, it is probable that he is now in an other Employement.
          I Inclose a Letter for him, under his ancient direction; you’ll do me a great favour in Conveying it to him. I assure you that I’ll never forget Such a Kindness.
          Excuse me Sir, for the Liberty I take in troubling you but my unquietness is Without bound.
          I have the honor to be Sir Your most humble & obedient Servant
          
            Le Chr. Du Ponceauofficier in the regiment of saintonge
          
        